          Case 5:21-cv-00570-C Document 14 Filed 09/10/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

THOMAS A. BAKER, III,                         )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          No. CIV-21-570-C
                                              )
GARFIELD COUNTY DETENTION                     )
FACILITY, et al.,                             )
                                              )
                     Defendants.              )

                                         ORDER

       This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Suzanne Mitchell on August 9, 2021. The court file

reflects that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

       Accordingly, the Report and Recommendation of the Magistrate Judge (Dkt. No.

13) is adopted. If the initial partial filing fee is not paid within twenty (20) days from the

date of this Order, the action will be dismissed.

       IT IS SO ORDERED this 10th day of September 2021.
